DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 13 recite in lines 6-7, 7-8, and 7-8 respectively “the plurality of first metal wires form a metal wire grid polarizer” this is indefinite in that it is unclear if the claim is requiring each of the touch sensors to include a metal wire grid polarizer or if the collection of first metal wires from all of the touch sensors form a wire grid polarizer. For the purpose of 
Claims 1, 11, and 13 recite in lines 7-8, 8-9, and 8-9 respectively “the second metal wire group includes a plurality of second metal wires arranged in parallel” this is indefinite in that it is unclear if the claim is referring to one, some, or all of the second metal wire groups. For the purpose of examination the limitations have been interpreted as “each second metal wire group includes a plurality of second metal wires arranged in parallel”
Claims 1, 11, and 13 recite in lines 8-9, 9-10, and 9-10 respectively, “the plurality of first metal wires and the plurality of second metal wires are arranged in a same laver of the plurality of touch sensors” this is indefinite in that it is unclear if the claim is refereeing to one, some, or all of the first and second metal wires. For the purpose of examination the limitations have been interpreted as “each plurality of first metal wires and each plurality of second metal wires are arranged in a same layer of the plurality of touch sensors”
Claims 1, 11, and 13 recite in lines 10-12, 11-13, and 11-13 respectively, “a plurality of pixel-unit groups, each pixel-unit group includes a plurality of pixel units arranged in a matrix, each pixel unit is provided correspondingly to and facing a plurality of first metal wires in a column direction” this is indefinite in that it is unclear if “a plurality of first metal wires” is referring to all, some, or a subset of the pluralities of first metal wires defined in lines 3-4 of the claim or if the claim is defining a new plurality of first metal wires. Additionally, it is unclear and element can face another in a particular direction and therefore unclear what is required by the limitation of “in a column direction”. For the purpose of examination the limitations have been interpreted as “wherein each plurality of first metal wires extend in a column direction; a plurality of pixel-unit groups, each pixel-unit group includes a plurality of pixel-units arranged in 
Claims 1, 11, and 13 recite in lines 12-14, 13-15 and 13-15 respectively 12-14, “the plurality of first metal wires are divided into plurality of groups, and an arrangement region of each group of the first metal wires of each touch sensor is respectively aligned with a column of pixel units” this is indefinite in that it is unclear if “the plurality of first metal wires” is referring to all, some, or a subset of the pluralities of first metal wires defined in lines 3-4 of the claim or referring to the first metal wires defined in lines 11-12. For the purpose of examination the limitations have been interpreted as “each plurality of first metal wires is divided into a plurality of groups, and an arrangement region of each group of each plurality of first metal wires in each touch sensor is respectively aligned with a column of pixel units in the corresponding pixel-unit group”
Claims 1, 11, and 13 recite in lines 14-16, 15-17, and 15-17 respectively “the amount of the plurality of first metal wires in the column direction in each group of the first metal wires of each touch sensor is same as that of the plurality of pixel units of a corresponding pixel-unit group” this is indefinite in that it is unclear if “the amount” is referring to the number of groups or the number or wires in each group or what that amount is the same as. For the purpose of examination the limitations have been interpreted as “The number of groups into which each plurality of first metal wires are divided is the same as the number of pixel units in each corresponding pixel unit group” 
Claims 1, 11, and 13 recite in lines 16-19, 17-20, and 17-20 respectively “an arrangement region of the second metal wires of the second metal wire group of each touch sensor is aligned with a non-display area located between two adjacent rows of pixel units in the pixel unit group” this in indefinite in that it is unclear how each second metal wire group can be aligned with a single non-display area located between two rows of pixel units. For the purpose of examination the limitations have been interpreted as “an arrangement region of each plurality of second metal wires of each second metal wire group of each touch sensor is aligned with a non-display area located between two adjacent rows of pixel units in each corresponding pixel unit group”
Claims 1, 11, and 13 recite in lines 19, 20, and 20 respectively “and each row of pixel-unit groups corresponding two second metal wires” this is indefinite in that it is unclear what the limitation requires. Additionally “each row of pixel-unit groups” lacks antecedence. For the purpose of examination the limitations have been interpreted as “wherein the plurality of pixel-unit groups are arranged in at least one row and each row of the pixel-unit groups correspond to second metal wires included in a corresponding plurality of second metal wires included in one of the touch sensors corresponding to one of the pixel-unit groups in the row of the pixel-unit groups”
Claims 5, 14, and 15 recite in their respective line 2 “the non-display region between two pixel-unit groups” There is insufficient antecedent basis for this limitation in the claims.
Claim 15 is indefinite in that it depends from canceled claim 4. For the purpose of examination the claim has been interpreted as depending from claim 1. 
Claims 2-3, 6-10, 12, and 16-20 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20160231844 and hereafter Lee) in view of Pan et al. (US Pub. 20170192565 and hereafter Pan).
As per claim 1, Lee teaches (in figures 1, 2, and 7-17) a touch display panel, comprising: a first substrate (11/21); and a plurality of touch sensors (each touch sensor comprises of groups 105 of lines 17/112 connected together by connectors 107/122 see paragraphs 66, 116-122, and 130) located on a light incident side of the first substrate (with respect to light from backlight 26), wherein each touch sensor includes a plurality of first metal wires (17/112) arranged in parallel and a second metal wire group (107/122) connected with the plurality of first metal wires (see paragraphs 129-130), each touch sensor is connected with a touch detection circuit (formed of  a “transmitting circuit”, a “receiving circuit”, a “DBE IC”, and a “CPU” see paragraphs 110 and 143), and the pluralities of first metal wires form a metal wire grid polarizer (see paragraphs 61-62 and 74), and each second metal wire group includes a plurality of second metal wires (107/122) arranged in parallel, and each plurality of first metal wires and each plurality of second metal wires are arranged in a same layer of the plurality of touch sensors (see figures 11 and 12), wherein each plurality of first metal wires extend in a column direction (see figures 1, 9, 10, 13 and 14), a plurality of pixel unit groups (collections of pixels 1392/143/144 overlapping each one of connected grid sub-groups 105), each pixel-unit group includes a plurality of pixel units (1392/143/144) arranged in a matrix, each pixel unit-group is provided correspondingly to and facing a corresponding plurality of first metal wires of a corresponding touch sensor, each plurality of first metal wires is divided into a plurality of groups (groups of 17/112 over each pixel unit 1392/143/144), and an arrangement region of each group of each plurality of first metal wires in each touch sensor (area of wires 17/112 in each group of 17/112 over each pixel unit 1392/143/144) is respectively aligned with a column of pixel units in the corresponding pixel-unit group (by definition since groups are defined by the pixel units), The number of groups into which each plurality of first metal wires are divided is the same as the number of pixel units in each corresponding pixel unit group (by definition since groups are defined by the pixel units), and an arrangement region of each plurality of second metal wires of each second metal wire group of each touch sensor (area of 107/122 in each seam area 106/120/138/141) is aligned with a non-display area (area located under black matrix 1391/142) located between two adjacent rows of pixel units in each corresponding pixel unit group (see figures 10 and 13-14 and paragraphs 116 and 139) wherein the plurality of pixel-unit groups are arranged in at least one row and each row of the pixel-unit groups correspond to second metal wires (one set of   107/122 in one of the touch electrodes) included in a corresponding plurality of second metal wires included in one of the touch sensors  corresponding to one of the pixel-unit groups in the row of the pixel-unit groups. 
Lee does not specifically teach a metal middle frame, in a case that a touch operation is performed on the touch display panel by a user, an interval between the first substrate and the metal middle frame changes to change a capacitance value between one of the plurality of touch sensors and the metal middle frame.
However, Pan teaches (in figures 1 and 2) providing a metal middle frame (205) with a touch display panel (100). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the metal middle frame in Pan in the device of Lee. 
The motivation would have been to support the display. 
Regarding the functional limitation “in a case that a touch operation is performed on the touch display panel by a user, an interval between the first substrate and the metal middle frame changes to change a capacitance value between one of the plurality of touch sensors and the metal middle frame” since the structure of the device of Lee in view of Pan is identical to the claimed structure, the device of Lee in view of Pan is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the electrodes of Lee and the middle frame of Pan are both formed of conductive material therefore capable of performing the recited function. 
As per claim 2, Lee teaches (in figures 1, 2, and 7-17) that an orthogonal projection of each touch sensor (each touch sensor comprises of groups 105 of lines 17/112 connected together by connectors 107/122 see paragraphs 66, 116-122, and 130) on the first substrate overlaps with an orthogonal projection of a corresponding one of the pixel-unit groups (collections of pixels 1392/143/144 overlapping each one of connected grid sub-groups 105) on the first substrate.
As per claim 3, Lee teaches (in figures 1, 2, and 7-17) that wherein in each touch sensor: the plurality of second metal wires (107/122) are perpendicular to the plurality of first metal wires (17/112) (two sides of each second metal wire 107/122 extend parallel to first wires 17/112 while the other two sides thereof extend perpendicular to first wires 17/112); and an orthogonal projection of an arrangement region for the plurality of first metal wires on the first substrate (area of wires 17/112 in each set of connected grid sub-groups 105) overlaps with an orthogonal projection of the corresponding one of the pixel-unit groups on the first substrate (collections of pixels 1392/143/144 overlapping each set of connected grid sub-groups 105), and an orthogonal projection of an arrangement region for the plurality of second metal wires (area of 107/122 in each seam area 106/120/138/141) on the first substrate overlaps with an orthogonal projection of a non-display region (area located under black matrix 1391/142) located between two adjacent rows of the pixel units in the corresponding one of the pixel-unit groups on the first substrate (see figures 10, 13, and 14 and paragraphs 116 and 139).
As per claim 5, Lee teaches (in figures 1, 2, and 7-17) that an interval (108/123) between two adjacent touch sensors corresponds to a non-display region (area located under black matrix 1391/142) between two pixel-unit groups (1392/143/144) that correspond to the two adjacent touch sensors (see figures 10 and 13-14 and paragraphs 116 and 139).
As per claim 6, Lee teaches (in figures 1, 2, and 7-17) that	the first metal wires (17/112) in each touch sensor are connected with the touch detection circuit (formed of a “transmitting circuit”, a “receiving circuit”, a “DBE IC”, and a “CPU” see paragraphs 110 and 143) through respective metal leads (“electrodes” see figure 15 and paragraph 142).
As per claim 7, Lee teaches (in figures 1, 2, and 7-17) that the plurality of touch sensors (lines 17/112 and connectors 122 see paragraphs 66 and 130) are arranged on a surface (lower surface of substrate 11/21) of the first substrate facing the light incident side (with respect to light from backlight 26).
As per claim 8, Lee teaches (in figures 1, 2, and 7-17) a touch display panel, comprising: a first substrate (11/21); and a plurality of touch sensors (each touch sensor comprises of groups 105 of lines 16/112 connected together by connectors 107/122 see paragraphs 66 and 130) located on a light incident side of the first substrate (with respect to light from backlight 26), wherein each touch sensor includes a plurality of first metal wires (16/112) arranged in parallel and a second metal wire group (107/122) connected with the plurality of first metal wires (see paragraphs 129-130), each touch sensor is connected with a touch detection circuit (formed of  a “transmitting circuit”, a “receiving circuit”, a “DBE IC”, and a “CPU” see paragraphs 110 and 143), and the pluralities of first metal wires form a metal wire grid polarizer (see paragraphs 61-62 and 74), and each second metal wire group includes a plurality of second metal wires (107/122) arranged in parallel, and each plurality of first metal wires and each plurality of second metal wires are arranged in a same layer of the plurality of touch sensors (see figures 11 and 12), wherein each plurality of first metal wires extend in a column direction (see figures 1, 9, 10, 13 and 14), a plurality of pixel unit groups (collections of pixels 1392/143/144 overlapping each one of connected grid sub-groups 105), each pixel-unit group includes a plurality of pixel units (1392/143/144) arranged in a matrix, each pixel unit-group is provided correspondingly to and facing a corresponding plurality of first metal wires of a corresponding touch sensor, each plurality of first metal wires is divided into a plurality of groups (groups of 16/112 over each pixel unit 1392/143/144), and an arrangement region of each group of each plurality of first metal wires in each touch sensor (area of wires 16/112 in each group of 16/112 over each pixel unit 1392/143/144) is respectively aligned with a column of pixel units in the corresponding pixel-unit group (by definition since groups are defined by the pixel units), The number of groups into which each plurality of first metal wires are divided is the same as the number of pixel units in each corresponding pixel unit group (by definition since groups are defined by the pixel units), and an arrangement region of each plurality of second metal wires of each second metal wire group of each touch sensor (area of 107/122 in each seam area 106/120/138/141) is aligned with a non-display area (area located under black matrix 1391/142) located between two adjacent rows of pixel units in each corresponding pixel unit group (see figures 10 and 13-14 and paragraphs 116 and 139) wherein the plurality of pixel-unit groups are arranged in at least one row and each row of the pixel-unit groups correspond to second metal wires (one set of  107/122 in one of the touch electrodes) included in a corresponding plurality of second metal wires included in one of the touch sensors  corresponding to one of the pixel-unit groups in the row of the pixel-unit groups further comprising a second substrate (15/25) that is arranged on the light incident side of the first substrate (with respect to light from backlight 26) and parallel with the first substrate, wherein the plurality of touch sensors are arranged on a surface of the second substrate (upper surface of 15/25) facing the first substrate. 
Lee does not specifically teach a metal middle frame, in a case that a touch operation is performed on the touch display panel by a user, an interval between the first substrate and the metal middle frame changes to change a capacitance value between one of the plurality of touch sensors and the metal middle frame.
However, Pan teaches (in figures 1 and 2) providing a metal middle frame (205) with a touch display panel (100). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the metal middle frame in Pan in the device of Lee. 
The motivation would have been to support the display. 
Regarding the functional limitation “in a case that a touch operation is performed on the touch display panel by a user, an interval between the first substrate and the metal middle frame changes to change a capacitance value between one of the plurality of touch sensors and the metal middle frame” since the structure of the device of Lee in view of Pan is identical to the claimed structure, the device of Lee in view of Pan is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the electrodes of Lee and the middle frame of Pan are both formed of conductive material therefore capable of performing the recited function. 
As per claim 11, Lee teaches (in figures 1, 2, and 7-17) a touch display screen (10/elements of 20 other than backlight 26) comprising a touch display, wherein the tough display comprises: a first substrate (11/21); and a plurality of touch sensors (each touch sensor comprises of groups 105 of lines 17/112 connected together by connectors 107/122 see paragraphs 66, 116-122, and 130) located on a light incident side of the first substrate (with respect to light from backlight 26), wherein each touch sensor includes a plurality of first metal wires (17/112) arranged in parallel and a second metal wire group (107/122) connected with the plurality of first metal wires (see paragraphs 129-130), each touch sensor is connected with a touch detection circuit (formed of  a “transmitting circuit”, a “receiving circuit”, a “DBE IC”, and a “CPU” see paragraphs 110 and 143), and the pluralities of first metal wires form a metal wire grid polarizer (see paragraphs 61-62 and 74), and each second metal wire group includes a plurality of second metal wires (107/122) arranged in parallel, and each plurality of first metal wires and each plurality of second metal wires are arranged in a same layer of the plurality of touch sensors (see figures 11 and 12), wherein each plurality of first metal wires extend in a column direction (see figures 1, 9, 10, 13 and 14), a plurality of pixel unit groups (collections of pixels 1392/143/144 overlapping each one of connected grid sub-groups 105), each pixel-unit group includes a plurality of pixel units (1392/143/144) arranged in a matrix, each pixel unit-group is provided correspondingly to and facing a corresponding plurality of first metal wires of a corresponding touch sensor, each plurality of first metal wires is divided into a plurality of groups (groups of 17/112 over each pixel unit 1392/143/144), and an arrangement region of each group of each plurality of first metal wires in each touch sensor (area of wires 17/112 in each group of 17/112 over each pixel unit 1392/143/144) is respectively aligned with a column of pixel units in the corresponding pixel-unit group (by definition since groups are defined by the pixel units), The number of groups into which each plurality of first metal wires are divided is the same as the number of pixel units in each corresponding pixel unit group (by definition since groups are defined by the pixel units), and an arrangement region of each plurality of second metal wires of each second metal wire group of each touch sensor (area of 107/122 in each seam area 106/120/138/141) is aligned with a non-display area (area located under black matrix 1391/142) located between two adjacent rows of pixel units in each corresponding pixel unit group (see figures 10 and 13-14 and paragraphs 116 and 139) wherein the plurality of pixel-unit groups are arranged in at least one row and each row of the pixel-unit groups correspond to second metal wires (one set of   107/122 in one of the touch electrodes) included in a corresponding plurality of second metal wires included in one of the touch sensors  corresponding to one of the pixel-unit groups in the row of the pixel-unit groups. 
Lee does not specifically teach a metal middle frame, in a case that a touch operation is performed on the touch display panel by a user, an interval between the first substrate and the metal middle frame changes to change a capacitance value between one of the plurality of touch sensors and the metal middle frame.
However, Pan teaches (in figures 1 and 2) providing a metal middle frame (205) with a touch display panel (100). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the metal middle frame in Pan in the device of Lee. 
The motivation would have been to support the display. 
Regarding the functional limitation “in a case that a touch operation is performed on the touch display panel by a user, an interval between the first substrate and the metal middle frame changes to change a capacitance value between one of the plurality of touch sensors and the metal middle frame” since the structure of the device of Lee in view of Pan is identical to the claimed structure, the device of Lee in view of Pan is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the electrodes of Lee and the middle frame of Pan are both formed of conductive material therefore capable of performing the recited function. 
As per claim 12, Lee teaches (in figures 1, 2, and 7-17) a backlight plate (26) located on a light incident side of the touch display panel (elements of 20 other than backlight 26).
As per claim 13, Lee teaches (in figures 1, 2, and 7-17) an electronic device (20), comprising the touch display screen, wherein the touch display screen comprises a tough display, the touch display comprises: a first substrate (11/21); and a plurality of touch sensors (each touch sensor comprises of groups 105 of lines 17/112 connected together by connectors 107/122 see paragraphs 66, 116-122, and 130) located on a light incident side of the first substrate (with respect to light from backlight 26), wherein each touch sensor includes a plurality of first metal wires (17/112) arranged in parallel and a second metal wire group (107/122) connected with the plurality of first metal wires (see paragraphs 129-130), each touch sensor is connected with a touch detection circuit (formed of  a “transmitting circuit”, a “receiving circuit”, a “DBE IC”, and a “CPU” see paragraphs 110 and 143), and the pluralities of first metal wires form a metal wire grid polarizer (see paragraphs 61-62 and 74), and each second metal wire group includes a plurality of second metal wires (107/122) arranged in parallel, and each plurality of first metal wires and each plurality of second metal wires are arranged in a same layer of the plurality of touch sensors (see figures 11 and 12), wherein each plurality of first metal wires extend in a column direction (see figures 1, 9, 10, 13 and 14), a plurality of pixel unit groups (collections of pixels 1392/143/144 overlapping each one of connected grid sub-groups 105), each pixel-unit group includes a plurality of pixel units (1392/143/144) arranged in a matrix, each pixel unit-group is provided correspondingly to and facing a corresponding plurality of first metal wires of a corresponding touch sensor, each plurality of first metal wires is divided into a plurality of groups (groups of 17/112 over each pixel unit 1392/143/144), and an arrangement region of each group of each plurality of first metal wires in each touch sensor (area of wires 17/112 in each group of 17/112 over each pixel unit 1392/143/144) is respectively aligned with a column of pixel units in the corresponding pixel-unit group (by definition since groups are defined by the pixel units), The number of groups into which each plurality of first metal wires are divided is the same as the number of pixel units in each corresponding pixel unit group (by definition since groups are defined by the pixel units), and an arrangement region of each plurality of second metal wires of each second metal wire group of each touch sensor (area of 107/122 in each seam area 106/120/138/141) is aligned with a non-display area (area located under black matrix 1391/142) located between two adjacent rows of pixel units in each corresponding pixel unit group (see figures 10 and 13-14 and paragraphs 116 and 139) wherein the plurality of pixel-unit groups are arranged in at least one row and each row of the pixel-unit groups correspond to second metal wires (one set of   107/122 in one of the touch electrodes) included in a corresponding plurality of second metal wires included in one of the touch sensors  corresponding to one of the pixel-unit groups in the row of the pixel-unit groups. 
Lee does not specifically teach a metal middle frame, in a case that a touch operation is performed on the touch display panel by a user, an interval between the first substrate and the metal middle frame changes to change a capacitance value between one of the plurality of touch sensors and the metal middle frame.
However, Pan teaches (in figures 1 and 2) providing a metal middle frame (205) with a touch display panel (100). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the metal middle frame in Pan in the device of Lee. 
The motivation would have been to support the display. 
Regarding the functional limitation “in a case that a touch operation is performed on the touch display panel by a user, an interval between the first substrate and the metal middle frame changes to change a capacitance value between one of the plurality of touch sensors and the metal middle frame” since the structure of the device of Lee in view of Pan is identical to the claimed structure, the device of Lee in view of Pan is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the electrodes of Lee and the middle frame of Pan are both formed of conductive material therefore capable of performing the recited function. 
As per claims 14 and 15, Lee teaches (in figures 1, 2, and 7-17) that an interval (108/123) between two adjacent touch sensors corresponds to a non-display region (area located under black matrix 1391/142) between two pixel-unit groups (1392/143/144) that correspond to the two adjacent touch sensors (see figures 10 and 13-14 and paragraphs 116 and 139).
As per claims 16 and 17, Lee teaches (in figures 1, 2, and 7-17) that the first metal wires (17/112) in each touch sensor are connected with the touch detection circuit (formed of a “transmitting circuit”, a “receiving circuit”, a “DBE IC”, and a “CPU” see paragraphs 110 and 143) through respective metal leads (“electrodes” see figure 15 and paragraph 142).
As per claims 18 and 19, Lee teaches (in figures 1, 2, and 7-17) that the plurality of touch sensors (lines 17/112 and connectors 107/122 see paragraphs 66 and 130) are arranged on a surface (lower surface of substrate 11/21) of the first substrate facing the light incident side (with respect to light from backlight 26).
As per claim 20, Lee teaches (in figures 1, 2, and 7-17) a touch display panel, comprising: a first substrate (11/21); and a plurality of touch sensors (each touch sensor comprises of groups 105 of lines 16/112 connected together by connectors 107/122 see paragraphs 66 and 130) located on a light incident side of the first substrate (with respect to light from backlight 26), wherein each touch sensor includes a plurality of first metal wires (16/112) arranged in parallel and a second metal wire group (107/122) connected with the plurality of first metal wires (see paragraphs 129-130), each touch sensor is connected with a touch detection circuit (formed of  a “transmitting circuit”, a “receiving circuit”, a “DBE IC”, and a “CPU” see paragraphs 110 and 143), and the pluralities of first metal wires form a metal wire grid polarizer (see paragraphs 61-62 and 74), and each second metal wire group includes a plurality of second metal wires (107/122) arranged in parallel, and each plurality of first metal wires and each plurality of second metal wires are arranged in a same layer of the plurality of touch sensors (see figures 11 and 12), wherein each plurality of first metal wires extend in a column direction (see figures 1, 9, 10, 13 and 14), a plurality of pixel unit groups (collections of pixels 1392/143/144 overlapping each one of connected grid sub-groups 105), each pixel-unit group includes a plurality of pixel units (1392/143/144) arranged in a matrix, each pixel unit-group is provided correspondingly to and facing a corresponding plurality of first metal wires of a corresponding touch sensor, each plurality of first metal wires is divided into a plurality of groups (groups of 16/112 over each pixel unit 1392/143/144), and an arrangement region of each group of each plurality of first metal wires in each touch sensor (area of wires 16/112 in each group of 16/112 over each pixel unit 1392/143/144) is respectively aligned with a column of pixel units in the corresponding pixel-unit group (by definition since groups are defined by the pixel units), The number of groups into which each plurality of first metal wires are divided is the same as the number of pixel units in each corresponding pixel unit group (by definition since groups are defined by the pixel units), and an arrangement region of each plurality of second metal wires of each second metal wire group of each touch sensor (area of 107/122 in each seam area 106/120/138/141) is aligned with a non-display area (area located under black matrix 1391/142) located between two adjacent rows of pixel units in each corresponding pixel unit group (see figures 10 and 13-14 and paragraphs 116 and 139) wherein the plurality of pixel-unit groups are arranged in at least one row and each row of the pixel-unit groups correspond to second metal wires (one set of  107/122 in one of the touch electrodes) included in a corresponding plurality of second metal wires included in one of the touch sensors  corresponding to one of the pixel-unit groups in the row of the pixel-unit groups wherein an orthogonal projection of each touch sensor (each touch sensor comprises of groups 105 of lines 16/112 connected together by connectors 107/122 see paragraphs 66 and 130) on the first substrate overlaps with an orthogonal projection of a corresponding one of the pixel-unit groups (collections of pixels 1392/143/144 overlapping each one of connected grid sub-groups 105) on the first substrate further comprising a second substrate (15/25) that is arranged on the light incident side of the first substrate (with respect to light from backlight 26) and parallel with the first substrate, wherein the plurality of touch sensors are arranged on a surface of the second substrate (upper surface of 15/25) facing the first substrate. 
Lee does not specifically teach a metal middle frame, in a case that a touch operation is performed on the touch display panel by a user, an interval between the first substrate and the metal middle frame changes to change a capacitance value between one of the plurality of touch sensors and the metal middle frame.
However, Pan teaches (in figures 1 and 2) providing a metal middle frame (205) with a touch display panel (100). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the metal middle frame in Pan in the device of Lee. 
The motivation would have been to support the display. 
Regarding the functional limitation “in a case that a touch operation is performed on the touch display panel by a user, an interval between the first substrate and the metal middle frame changes to change a capacitance value between one of the plurality of touch sensors and the metal middle frame” since the structure of the device of Lee in view of Pan is identical to the claimed structure, the device of Lee in view of Pan is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the electrodes of Lee and the middle frame of Pan are both formed of conductive material therefore capable of performing the recited function. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Pub. 20160231844 and hereafter Lee) and Pan et al. (US Pub. 20170192565 and hereafter Pan) as applied to claim 8 above and in further view of Yokonuma et al. (US Pub. 20120140135 and hereafter Yokonuma). 
As per claim 9, Lee does not teach a signal shielding layer is provided on a light incident side of the second substrate.
However, Yokonuma teaches (in figure 4) providing a signal shielding layer (18) on a light incident side of a second substrate (5). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the signal shielding layer from Yokonuma in the device of Lee. 
The motivation would have been to neutralize static electricity in the backlight as taught by Yokonuma (see paragraphs 47-48). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Pub. 20160231844 and hereafter Lee), Pan et al. (US Pub. 20170192565 and hereafter Pan), and Yokonuma et al. (US Pub. 20120140135 and hereafter Yokonuma) as applied to claim 9 above and in further view of Lee (US Pub. 20180074613 and hereafter Lee’613)
As per claim 10, Lee does not teach the first substrate and the second substrate are connected in a frame bonding manner. 
However, Lee’613 teaches (in figure 10) bonding a first substrate (215) and a second substrate (205) in a frame bonding manner though sealant (230) in order to enclose the liquid crystal (210) (see paragraph 196). 
It would have been obvious to one of ordinary skill in the art at the time of filing to connect the first and second substrates in Lee in a frame bonding manner as suggested by Lee’613. 
The motivation would have been to enclose the liquid crystal layer as taught by Lee’613 (see paragraph 196). 
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references fail to teach every limitation of the claimed invention. Specifically applicant argues that Lee fails to teach that the plurality of first metal wires and each plurality of second metal wires are arranged in a same layer of the plurality of touch sensors. This argument is unpersuasive. As shown in figures 10-12 wires first wires 112 and second wires 122 are formed in the same layer. Applicant’s argument is therefore unpersuasive and the rejection is maintained.  
In response to applicant’s arguments that the cited references fail to teach the limitations “the amount of the plurality of first metal wires in the column direction in each group of the first metal wires of each touch sensor is same as that of the plurality of pixel units of a corresponding pixel-unit group” and  “each row of pixel-unit groups corresponding two second metal wires, these limitations are indefinite as shown above and the limitations as interpreted for examination are taught by Lee in view of Pan as shown in the rejection above. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
In response to applicant’s argument that the Lee fails to teach “a metal middle frame, in a case that a touch operation is performed on the touch display panel by a user, an interval between the first substrate and the metal middle frame changes to change a capacitance value between one of the plurality of touch sensors and the metal middle frame” applicants argument has been considered but is moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871